Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/753,154 filed on 4/2/20. Claims 1 - 20 has been examined.
Claim Objections
3.	Claim 3 is objected to because of the following informalities:  Regarding claim 3, it depends on claim 3; seems like applicant meant to say claim 2.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claim 1 – 4, 7 – 10, 13 – 17, 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehr (US 2014/0216816) in further view of Vanzy et al. (US 2012/0201175, Vanzy hereafter).

Regarding claim 1, Lehr teaches A system comprising (system 100 of Fig. 1): 
a surface assembly (controller, 200 of Fig. 1, paragraph 25) with an antenna (antenna, 204 of Fig. 1, paragraph 25) for wirelessly communicating signals with equipment positioned downhole in a wellbore (relay device, 60 of Fig. 1, 3; The controller 202 may include suitable equipment such as a transceiver 204 to wirelessly communicate with the signal relay devices 60 using EM or RF waves 206, paragraph 25), Even though it is obvious to have the known communication components; specifically, amplifier and a tank circuit of the relay/transceiver is not disclosed by Lehr.
Vanzy teaches the surface assembly comprising: 
an amplifier (LNA, 310 of Fig. 1, 3A, Abstract, paragraph 22); and 
a tank circuit (LC tank circuit, 348 of Fig. 3A, paragraph 22) operable to resonate at a resonant frequency to pass a received signal at the resonant frequency to the amplifier and shunt noise outside of the resonant frequency to ground (specifically, LC tank 348 and serves to cause the receiver 302 to selectively amplify components of the overall received signal (which are at the reception frequency), to reject other signal components, paragraph 23).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Vanzy’s amplification and tank circuit with the system of Lehr. One would be motivated to combine these teachings because it will reduce noise and amplify the received signal; which is desired in the most communication systems.


Lehr teaches wherein the equipment is a downhole transceiver operable to wirelessly transmit and receive signals with the antenna (relay device, transceiver is short-hop telemetry module for transmitting and receiving data signals, paragraph 22).

Regarding claim 3, Lehr with Vanzy teaches The system of claim 2, wherein the downhole transceiver comprises: 
Vanzy teaches a downhole amplifier (LNA, 310 of Fig. 1, 3A, Abstract, paragraph 22); and 
a downhole tank circuit (LC tank circuit, 348 of Fig. 3A, paragraph 22) operable to resonate at the resonant frequency to pass a downhole received signal at the resonant frequency to the downhole amplifier and shunt noise outside of the resonant frequency to ground (specifically, LC tank 348 and serves to cause the receiver 302 to selectively amplify components of the overall received signal (which are at the reception frequency), to reject other signal components, paragraph 23).

Regarding claim 4, Lehr with Vanzy teaches The system of claim 1, 
Lehr further teaches wherein the system is electromagnetic (EM) telemetry communication system (The controller 202 may include suitable equipment such as a transceiver 204 to wirelessly communicate with the signal relay devices 60 using EM or RF waves 206, paragraph 25).

Regarding claim 7, Lehr with Vanzy teaches The system of claim 1, 
Venzy teaches wherein the amplifier is a high-gain, low-noise amplifier (LNA, paragraph 22).

Regarding claim 8, Lehr with Vanzy teaches The system of claim 1, 
Vanzy further teaches teaches the surface assembly further comprising: 
band pass filter, paragraph 25).

Regarding claim 9, An assembly substantially have same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 10, An assembly substantially have same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 13, An assembly substantially have same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 14, An assembly substantially have same limitations as claim 8, thus the same rejection is applicable. 

Regarding claim 15, The method substantially have same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 16, An assembly substantially have same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 17, An assembly substantially have same limitations as claim 4, thus the same rejection is applicable. 


Regarding claim 20, An assembly substantially have same limitations as claim 8, thus the same rejection is applicable. 

6.	Claim 5, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehr (US 2014/0216816) in further view of Vanzy et al. (US 2012/0201175, Vanzy hereafter) in further view of Flaxl (US 6,239,675).

Regarding claim 5, Lehr with Vanzy teaches The system of claim 1, however does not specifically disclose wherein the tank circuit includes a set of capacitors, the tank circuit being configurable to use a capacitor from the set of capacitors, each capacitor from the set of capacitors causing the tank circuit to resonate at different resonant frequencies.
Flaxl teaches wherein the tank circuit includes a set of capacitors, the tank circuit being configurable to use a capacitor from the set of capacitors, each capacitor from the set of capacitors causing the tank circuit to resonate at different resonant frequencies (capacitors 20a-20n, Accordingly, the capacitors 16a-16d and antenna coil 12 serve as a resonant circuit.  Four capacitors 16a-16d have been included because often one capacitor will be unable to withstand the high voltage and current at the antenna resonator.  The parallel and serial connection technique illustrated reduces the current and voltage load on the capacitors 16a-16d.  It should be understood, however, that any number of capacitors (i.e., one or more) can be used to serve this function. Also illustrated in FIG. 1 is tuning capacitor 18.  The tuning capacitor 18 preferably comprises a variable capacitor which can be adjusted to compensate for variations in the impedance of the resonant circuit.  In the preferred embodiment, the tuning capacitor 18 comprises a plurality of binary weighted capacitors 20a, 20c, 20n coupled in parallel, col 3 – 4).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Flaxl’s having different resonant frequencies with the combined system of Lehr and Vanzy. One would be motivated to combine these teachings because it will provide accurate noise cancellation for multiple frequencies. 

Regarding claim 11, An assembly substantially have same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 18, An assembly substantially have same limitations as claim 5, thus the same rejection is applicable. 

7.	Claim 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehr (US 2014/0216816) in further view of Vanzy et al. (US 2012/0201175, Vanzy hereafter) in further view of Fletcher (US 5,512,889).
Regarding claim 6, Lehr with Vanzy teaches The system of claim 1, however does not specifically teach wherein the surface assembly is electrically connected to a wellhead of a second wellbore proximate to the wellbore such that a well casing connected to the wellhead of the second wellbore is operable to function as a subterranean antenna for wirelessly communicating signals with the equipment.
	Fletcher teaches wherein the surface assembly is electrically connected to a wellhead of a second wellbore proximate to the wellbore such that a well casing connected to the wellhead of the second wellbore is operable to function as a subterranean antenna for wirelessly communicating signals with the equipment (The arrangement of FIG. 5 also shows the receiver 44 connected to the 
wellhead 16 and to an electrode characterized by an adjacent well 110 penetrating the earth formation 12).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Fletcher’s having multiple wells with the combined system of Lehr and Vanzy. One would be motivated to combine these teachings because it can provide communication with multiple wells. 

Regarding claim 12, An assembly substantially have same limitations as claim 6, thus the same rejection is applicable. 
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632